Citation Nr: 9919398	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-13 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim concerning service connection for 
a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1952 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from an November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which found that new and material 
evidence to reopen a claim of service connection for a back 
condition had not been submitted. 

The veteran testified before a local hearing officer in 
November 1998.  On May 5, 1999, a hearing was held in 
Washington, D.C., before Iris S. Sherman, who is a member of 
the Board rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1998). 


FINDINGS OF FACT

1.  In April 1953, the Board denied service connection for a 
back condition (spondylolisthesis) on a finding that this was 
a preexisting condition which was not shown to have been 
aggravated by service; the Chairman of the Board has not 
ordered reconsideration of this decision. 

2.  The evidence obtained since the 1953 Board decision 
includes written and oral statements of the veteran, written 
statements from other individuals (including a private 
physician), a VA examination report, and a medical journal 
article.  

3.  The evidence obtained since the 1953 Board decision 
concerning service connection for a back condition 
(spondylolisthesis) is either cumulative of evidence already 
of record or not material to the veteran's claim. 


CONCLUSIONS OF LAW

1.  The April 1953 Board decision denying service connection 
for a back condition is final.  38 U.S.C.A. § 7104 (West 1991 
& Supp. 1999); 38 C.F.R. § 20.1100 (1998).  

2.  Evidence submitted since the April 1953 Board decision is 
not new and material to reopen the veteran's claim concerning 
service connection for a back disability.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that upon pre-induction 
examinations in September 1951 and March 1952, the veteran's 
spine was found to be normal.  

On an "Abstract of Clinical Record" dated in September 
1952, it was noted that the veteran had been drafted in May 
1952 and, before completion of basic training, was 
transferred to special service to act as a life-guard.  It 
was further noted that in August 1952, the veteran was 
admitted to the U.S. Army Hospital at Fort Jay.  His chief 
complaint on admission was pain in his lower back.  The 
veteran was noted to have first had low back pain at age 16, 
with no known precipitating factor.  He treated it by 
strapping and heat, and he slept on boards for several 
months.  Two years before his hospitalization, the veteran 
had a recurrence of this low back pain.  In August 1952, the 
veteran again felt pain in the lower part of his back, which 
increased on bending, standing, or walking.  One week later, 
while diving, he again felt pain and "blacked out."  His 
back was massaged, heat was applied and the veteran was told 
to stay in bed.  

Physical examination was negative except for the lower part 
of the back, which revealed limitation of forward bending.  
An X-ray revealed complete bilateral pars interarticularis 
defect of L-5 consisting of disruption and dissolution of the 
pedicle neck with minimal forward displacement of L-5 over S-
1 constituting a first degree spondylolisthesis.  It was 
recommended that the veteran be discharged from the service 
for a physical disability which existed prior to service.

On a certificate form dated in September 1952 and signed by 
the veteran, discharge from the United States Army was 
requested because of physical disqualification which pre-
existed service.  

The service medical records also include record of medical 
board proceedings conducted in September 1952.  The board 
diagnosed the veteran as having spondylolisthesis, first 
degree, with minimal forward displacement of L-5, over S-1.  
The board further concluded that this condition existed prior 
to service and was not permanently aggravated by active duty.  
The board recommended that the veteran be discharged due to a 
physical disability which existed prior to service.

In November 1952, the veteran filed a claim for service 
connection.  He asserted that in August 1952, while 
participating in an Army diving meet, he felt severe pain in 
his low back, causing him to black out in the air.  He landed 
on his back in the water.  He apparently had felt pain in his 
low back about one week before this accident.  Following the 
fall, the veteran was unable to walk or stand, until he had a 
massage by a trainer, who also strapped the veteran's back.  
The next day, the veteran blacked out again upon getting up.  
He was seen by a private physician (indicated elsewhere as 
being "Dr. Hertz" on 55 E 86th Street in New York, New York) 
and referred to the military hospital.  The veteran further 
asserted that he had been diving and swimming professionally 
prior to service.  The veteran suggested that his condition 
was aggravated by his Army service, basic training, and 
increased activity.  

By a December 1952 rating decision, the RO in New York, New 
York, denied service connection for a back condition 
(spondylolisthesis).  The basis for this denial was that this 
condition was a constitutional or developmental abnormality 
which was not aggravated by service.

In a written statement filed in January 1953, the veteran 
asserted that prior to his acceptance in the Army, he had 
been engaged "in work requiring the utmost in physical 
fittness (sic)," and that he had suffered no discomforts.  
The veteran asserted that he had injured his back while at an 
interservice swimming meet, and that a military physician 
later told him that because of his congenital 
spondylolisthesis, he should have never been inducted into 
the service.  

In an April 1953 decision, the Board also denied service 
connection for spondylolisthesis.  In its decision, the Board 
first noted that there was no accident or injury of 
consequence recorded during service.  The Board concluded 
that the veteran's spondylolisthesis pre-existed his entrance 
into service.  The Board further concluded that the evidence 
did not show an increase in the level of preserve pathology 
and that aggravation was not otherwise established.  This 
decision became final as of April 29, 1953, and the Chairman 
of the Board has not ordered reconsideration of this decision 
to date.  38 U.S.C.A. § 7103 (West 1991 & Supp. 1999); 38 
C.F.R. § 20.1100 (1998).

In May 1954, additional service records pertaining to 
treatment of what was diagnosed as a schizoid personality 
were received.  Contained therein is an undated, handwritten 
notation to the effect that the veteran's accident history 
was primarily one of frequent minor injuries not requiring 
professional care.  There was no mention of a back injury.

In April 1997, the veteran filed a claim to reopen his 
previously denied claim for service connection.  He again 
asserted that he injured his back while diving at an 
interservice swimming meet.  

In August 1997, a letter from the veteran was associated with 
the claims file.  The veteran reasserted that he did not have 
a back condition when he entered the Army, as reflected by 
his two pre-induction examinations.  He denied ever having 
been treated for a back condition prior to induction, or 
having had his back strapped, or having to sleep on a board.  
The only thing which had been "strapped" before service was 
his ankle.  The veteran asserted that throughout basic 
training, his back caused no problems, and he never had to go 
on sick call for his back.  His back was first injured while 
he performed a dive at an August 1952 swimming meet.  This 
dive caused the veteran to black out when he hit the water.  
He was eventually hospitalized for over one month.  The 
veteran asserted that he had continued to have difficulties 
with his back following this incident.  

The veteran attached to his correspondence an August 1997 
letter from Jerry Rabinowitz, M.D., who stated as follows:

[The veteran] has been under my care 
since August of 1990.  During that time 
period I have on several occasions 
treated him for lower back pain.  [The 
veteran] relates that his pain originated 
back in the early 1950s when he suffered 
an accident while in the military 
service.  He says he was hospitalized for 
six weeks after this accident.  Prior to 
this episode he had no difficulty or 
problems with his back.  I think it is 
very reasonable and likely that this was 
the origin of his back problems which 
continue to affect him to this day.  

By a November 1997 rating decision, the RO in Pittsburgh, 
Pennsylvania, determined that new and material evidence had 
not been submitted to reopen the veteran's claim concerning 
service connection for a back disability.  Specifically, the 
RO held that the evidence submitted by the veteran was merely 
cumulative of the evidence on file at the time of the Board's 
final decision in April 1953.

In his January 1998 notice of disagreement, the veteran 
essentially reasserted that he did not have a preexisting 
back condition and that his back was injured in the in-
service diving accident.

In July 1998, the veteran underwent a spine examination for 
VA purposes.  He advised the VA examiner about having been a 
championship diver prior to enlistment, and having injured 
his back for the first time at the interservice swimming 
meet.  The veteran reported having had low back pain ever 
since the accident.  The veteran reasserted that he had never 
had any back injuries, symptoms, or treatment prior to 
service.  

The VA examiner included the following text in his report:

The [veteran] has documentation in his 
claims folder of L5-S1 spondylolisthesis 
which was described as minimal.  There is 
no documentation radiographically prior 
to entry into the military.  The 
[veteran] currently reports that he was 
completely and totally asymptomatic and 
never had any problems whatsoever with 
his back prior to entry into the 
military.  [The claims] folder reflects 
that there were problems at age 16. 

. . . If the veteran had no prior spine 
problems whatsoever and developed 
symptoms only after the diving event, the 
diving event clearly occurred while on 
active duty and his long term back 
symptoms would therefore have to be 
[considered] service connected.  If the 
information from 1952 reflected in the 
claims folder is accurate regarding his 
preexisting back problems, then it is 
unlikely that the military caused or 
aggravated his problems.  Unless evidence 
can be established to reflect that the 
back problem was preexisting, then I 
think it has to be considered as likely 
as not that it occurred from the diving 
event that the veteran describes.  

A X-ray of the spine revealed severe degenerative disk 
disease with associated grade I anterolisthesis at L5-S1, and 
milder degenerative disk disease at L4-5 and L2-3.  The X-ray 
also revealed a slight (grade I) anterolisthesis of L5 with 
respect to S1. 

The veteran testified before a local hearing officer in 
November 1998.  The veteran essentially reasserted that he 
had had no back condition prior to service, and that he first 
injured his back at the interservice swimming meet in 1952.  
He asserted that prior to going into the service, he was an 
acrobat with the "Slayman Alley Troop," which apparently 
involved performing in theaters several times a day.  The 
veteran had no trouble with his back during basic training.  
Following his accident, the veteran was apparently given the 
option of either having an operation and being in a cast for 
six months, or signing a statement to the effect that he had 
a history of back pain and obtaining an honorable discharge.  
He was apparently told that if he did not sign the statement, 
his life in the service would be made "miserable."  
Subsequently during the hearing, the veteran argued that even 
if he did have a preexisting back condition, it was 
aggravated by the diving accident.  

During his hearing, the veteran also submitted an affidavit 
from  [redacted], which described how he and the veteran 
had been part of an acrobatic troop from 1951 to 1952.  The 
veteran's involvement included doing handstands, tumbling, 
somersaults, and flying front rolls.  According to Mr. 
[redacted], none of those could have been possible with a bad 
back and muscle pain.  At no time did the veteran sleep on a 
board or complain of back problems.  Had the veteran been 
unable to bend over or had any kind of back trouble, the act 
would have been forced to cancel. 

In a November 1998 letter, the veteran stated that he had 
consulted with Dr. Jeffrey Schwartz, a "world renowned 
physical anthropologist" affiliated with the Department of 
Anthropology at the University of Pittsburgh.  According to 
the veteran, Dr. Schwartz told him that the "present day 
thinking" about spondylolisthesis was that it was caused by 
excessive daily physical activity and stress or trauma to the 
spinal area which could cause the fracture of the neural arch 
and its separation from the body of the vertebrae.  He cited 
Shapiro and Lester's "IPIUTAK POINT HOPE ALASKA" study as 
one of the significant studies of spondylolisthesis that 
apparently propounds this theory.  The veteran submitted 
additional copies of some of his service medical records, 
which are summarized above.   

In a December 1998 letter, the veteran essentially reasserted 
his claim that he injured his back for the first time during 
the interservice swimming meet.

The veteran testified before the undersigned Board member in 
May 1999.  He essentially reasserted that he injured his back 
for the first time in the course of his in-service accident.  
The veteran asserted that he had been coerced to sign a 
statement indicating that he had a preexisting back 
disability. 

In May 1999, the veteran submitted a copy of an article 
written by Charles W. Lester and Harry L. Shapiro, entitled, 
"Vertebral Arch Defects in the Lumbar Vertebrae of Pre-
history American Eskimos."  The veteran highlighted sections 
of the article's text which suggested that spondylolysis is 
not congenital.  In a written statement attached to the 
article copy, the veteran waived prior RO consideration of 
this evidence.

II.  Analysis

As noted above, in its April 1953 decision, the Board denied 
the appellant's claim concerning service connection for a 
back disability.  This decision is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1998).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") mandated that an additional 
question had to be addressed; that is, whether in light of 
all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  Although the RO 
in this case cited the overruled portion of the Colvin test 
in the September 1998 statement of the case, it did not rely 
on this test in determining that new and material evidence 
had not been submitted to reopen the appellant's claim.  
Accordingly, the citing of this test is considered harmless 
error.

As noted above, when this claim was denied by the Board in 
April 1953, the basis was that the veteran had a preexisting 
condition and that there was insufficient evidence that this 
condition was aggravated by service.  The Board also noted in 
its decision that there was no accident or injury of 
consequence recorded during service.  Subsequent to this 
final denial, the evidence the veteran has submitted to 
reopen his claim are his own written and oral statements, the 
written statements of Mr. [redacted] and Dr. Rabinowitz, the VA 
examination report dated in July 1998, and the article 
concerning the vertebral defects of Eskimos. 

The Board notes that in Reonal v. Brown, 5 Vet. App. 458 
(1993), the Court affirmed a Board determination that the 
veteran had not submitted new and material evidence to reopen 
his claim concerning service connection for a left leg 
condition.  In that case, service medical records revealed 
that prior to service, the veteran fell out of a tree and 
landed on his leg, and was bedridden for nine months 
thereafter.  During service, the veteran had been diagnosed 
as having an old, healed fracture of the femur which had 
existed prior to service.  He was subsequently medically 
discharged due to this disability.  The RO ultimately denied 
service connection for residuals of a fracture to the left 
femur, on the basis that this disability had preexisted the 
veteran's entry into service and had not been aggravated by 
service.  In one of his attempts to reopen his claim for 
service connection, the veteran submitted a report from a 
private physician which indicated that the veteran had a left 
leg condition which had been acquired during the period of 
active duty.  The private physician also stated that this 
injury had been noted in the veteran's records upon his 
"separation" from a hospital on March 7, 1947.  The RO 
confirmed its prior denials to reopen the veteran's claim, 
and the Board affirmed.

On appeal, the Court noted that the veteran's service medical 
records did not contain any separation record dated March 7, 
1947, nor did any other of the veteran's service medical 
records refer to an in-service injury to his left leg.  In 
affirming the Board's determination that new and material had 
not been submitted to reopen the veteran's claim, the Court 
noted that the key issue was the basis upon which the private 
physician's opinion had been made.  The Court found that an 
opinion based upon an inaccurate factual remise has no 
probative value.  Id. at 461.

In this case, the thrust of the statement of Dr. Rabinowitz 
(who began treating the veteran over 35 years following 
discharge) is that the veteran's back disability originated 
only after his in-service diving accident.  Additionally, the 
VA examiner's opinion that the veteran's back symptoms would 
"have to be [considered] service connected" is based on the 
premise that the alleged diving accident actually occurred.  
Yet this factual premise was specifically rejected by the 
final Board decision in 1953.  While the Board does not doubt 
the veracity of either physician, the presumption of 
credibility of the evidence does not arise until after 
reopening.  Reonal, 5 Vet. App. at 460-461.  Therefore, this 
evidence is not new and material and cannot reopen the 
veteran's claim.

Regarding the written statement of Mr. [redacted], while this 
evidence is new in the sense that it was not previously of 
record, it is not material.  That is, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Mr. [redacted], as a lay 
person, is not competent to determine whether the x-ray 
findings pertaining to the back in service represented a 
condition of preservice origin as opposed to one incurred in 
service.  The Court has held that lay assertions of medical 
causation cannot suffice as new and material evidence to 
reopen a claim.  Hickson v. West, 11 Vet. App. 374 (1998).  
For similar reasons, the statements made by the veteran may 
not be considered new and material evidence.  While the 
veteran made reference to discussions with a physical 
anthropologist concerning the development of bones, he was 
offered an opportunity by the hearing officer to obtain a 
statement from this individual.  No statement was received.  
The article submitted by the veteran concerning vertebral 
defects in pre-historic American Eskimos contains general 
information about these conditions as opposed to specific 
information as the veteran's particular situation.  Thus, 
this evidence is not new and material and cannot reopen the 
veteran's claim.  Finally, there is a handwritten undated and 
unsigned note concerning the veteran's history of injuries 
which appears to have been prepared in connection with 
hospitalization for nervous symptoms in approximately July 
1952.  While this evidence is new, it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The absence of a history of a back 
injury before service would not serve to negate the 
conclusion in service that the abnormal x-ray findings were 
of preservice origin.  Thus, this evidence is not material.

Therefore, the evidence submitted since the April 1953 Board 
decision is not "new and material" as defined by 38 C.F.R. 
§ 3.156 (1998), and the petition to reopen this claim is 
denied. 


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a back disability, the 
petition to reopen is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

